UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-25958 CAPITAL FINANCIAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) North Dakota 45-0404061 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 1 Main Street North Minot, North Dakota58703 (Address of principal executive offices) (Zip code) (701) 837-9600 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o As of March 31, 2016, there were 1,241 common shares of the issuer outstanding. FORM 10-Q CAPITAL FINANCIAL HOLDINGS, INC. INDEX PART IFINANCIAL INFORMATION Page # Item 1. Financial Statements 3 Unaudited Condensed Consolidated Balance Sheets - March 31, 2016 and December 31, 2015 3 Unaudited Condensed Consolidated Statements of Operations - Three Months Ended March 31, 2016 and 2015 5 Unaudited Condensed Consolidated Statements of Cash Flows - Three Months Ended March 31, 2016 and 2015 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART IIOTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Removed and Reserved 16 Item 5. Other Information 16 Item 6. Exhibits 17 SIGNATURES 18 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements CAPITAL FINANCIAL HOLDINGS, INC., AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS (Unaudited) March 31, December 31, CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable (net of an allowance of $24,000 for 2016 and 2015) Baron notes interest receivable - Prepaids Total current assets PROPERTY AND EQUIPMENT Oil & Natural Gas Properties, Full Cost Method of Accounting Less accumulated depletion ) ) Total oil & natural gas properties Other property and equipment Furniture, fixtures and equipment Less accumulated depreciation ) ) Total other property and equipment Other property holdings Total other property holdings Net property and equipment OTHER ASSETS Severance escrow Baron notes receivable - Deferred tax asset Other assets Total other assets TOTAL ASSETS $ $ SEE NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 3 CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) LIABILITIES AND STOCKHOLDERS’ EQUITY (Unaudited) March 31, December 31, CURRENT LIABILITIES Accounts payable $ $ Commissions payable Income taxes payable Other current liabilities Total current liabilities $ $ NON CURRENT LIABILITIES Asset retirement obligation Promissory note - Total noncurrent liabilities TOTAL LIABILITIES $ $ STOCKHOLDERS' EQUITY Series A preferred stock – 5,000,000 shares authorized, $.0001 par value; 3,050,000 and 3,050,000 shares issued and 0 outstanding, respectively $ Additional paid in capital – series A preferred stock Common stock – 1,000,000,000 shares authorized, $.0001 par value; 1,241 and 1,241 shares issued and outstanding, respectively Additional paid in capital – common stock Accumulated deficit ) ) Less Treasury stock, 3,050,000 preferred shares at $0.4262 ) ) TOTAL STOCKHOLDERS’ EQUITY $ $ TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ SEE NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 4 CAPITAL FINANCIAL HOLDINGS, INC., AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, OPERATING REVENUES Fee income $ Commissions Oil and gas revenue - Other fee income Total revenue OPERATING EXPENSES Compensation and benefits Commission expense General and administrative expenses Depreciation Depletion - Total operating expenses OPERATING INCOME (LOSS) ) OTHER INCOME (EXPENSES) Interest expense ) ) Interest income Other income Total other income INCOME (LOSS) FROM OPERATIONS BEFORE INCOME TAX EXPENSE ) INCOME TAX EXPENSE ) ) NET LOSS $ ) ) NET INCOME PER COMMON SHARE: Basic $ ) (9 ) Diluted $ ) (9 ) SHARES USED IN COMPUTING NET PER COMMON SHARE: Basic Diluted SEE NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 5 CAPITAL FINANCIAL HOLDINGS, INC., AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation Depletion - Provision for deferred income taxes ) (Increase) decrease in: Accounts receivable ) Income taxes payable ) Prepaids Severance escrow ) ) Accounts payable Commissions payable ) Other liabilities Net cash (used in) provided by operating activities $ ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment $ ) ) Payment of Baron notes receivable - Net cash provided by (used in) investing activities $ ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of short-term borrowings ) ) Net cash used in financing activities $ ) ) NET INCREASE IN CASH AND CASH EQUIVALENTS $ CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR $ CASH AND CASH EQUIVALENTS AT END OF PERIOD $ SUPPLEMENTAL SCHEDULE OF NONCASH INVESTING AND FINANCING ACTIVITIES: Cash paid for interest on line of credits - Cash paid for interest on promissory note - SEE NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 6 CAPITAL FINANCIAL HOLDINGS, INC., AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) March 31, 2016 and 2015 NOTE 1 - BASIS OF PRESENTATION The accompanying condensed consolidated financial statements of Capital Financial Holdings, Inc., a North Dakota corporation, and its subsidiaries Capital Financial Services, Inc. (“CFS”) and Capital Natural Resources, Inc. (“CNR”) (collectively, the "Company"), included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).These unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the footnotes thereto contained in the Annual Report on Form 10-K for the year ended December 31, 2015, of Capital Financial Holdings, Inc., as filed with the SEC.The condensed consolidated balance sheet at December 31, 2015, contained herein, was derived from audited financial statements, but does not include all disclosures included in the Form 10-K and applicable under accounting principles generally accepted in the United States of America.Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America, but not required for interim reporting purposes, have been condensed or omitted. In the opinion of the Company, the accompanying unaudited condensed consolidated financial statements contain all adjustments (which are of a normal, recurring nature) necessary for a fair presentation of the financial statements.The results of operations for the three months ended March 31, 2016, are not necessarily indicative of operating results for the entire year. Oil and Gas Properties CNR follows the full cost method of accounting for crude oil and natural gas operations whereby all costs related to the exploration and development of crude oil and natural gas properties are capitalized into a single cost center (“full cost pool”).Such costs include land acquisition costs, geological and geophysical expenses, carrying charges on non-producing properties, costs of drilling directly related to acquisition, and exploration activities. Proceeds from property sales will generally be credited to the full cost pool with no gain or loss recognized, unless such a sale would significantly alter the relationship between capitalized costs and the proved reserves attributable to these costs. Capitalized costs are depleted and amortized on the unit-of-production method based on the estimated gross proved reserves as determined by independent petroleum engineers.The costs of unproved properties are withheld from the depletion base until such time as they are either developed or abandoned.When proved reserves are assigned or the property is considered to be impaired, the cost of the property or the amount of the impairment is added to costs subject to depletion and full cost ceiling calculations.For the three months ended March 31, 2016, depletion expense was $5,452. As of March 31, 2016, CNR held leasehold interests on acreage located in Gonzales and Taylor County, Texas, Lincoln County, Colorado and Divide and Williams County, North Dakota. CNR holds 50% non-operating working interest (36.25% Net Interest) in the Kifer Rozella 1, producing oil well, located in the County of Gonzales, state of Texas and non-operating working interest in an oil and gas property consisting of a twenty five percent interest in three oil and gas leases covering approximately 618 acres in Taylor County, Texas. The oil and gas leases in North Dakota and Colorado are currently non-producing properties and non-operating leases. The Company assesses all items classified as unproved property on an annual basis, or if certain circumstances exist, more frequently, for possible impairment or reduction in value.As of March 31, 2016 the Company held non-producing and unproved properties in Lincoln County, Colorado and Divide and Williams County, North Dakota. Oil and Gas Revenue The Company recognizes oil and gas revenue for only its ownership percentage of total production under the entitlement method. There was no imbalance as of March 31, 2016. Asset Retirement Obligations Asset retirement obligation is included in other noncurrent liabilities and relates to future costs associated with the plugging and abandonment of crude oil and natural gas wells, removal of equipment and facilities from leased acreage and returning the land to its original condition.Estimates are based on estimated remaining lives of those wells based on reserve estimates, external estimates to plug and abandon the wells in the future, inflation, credit adjusted discount rates and federal and state regulatory requirements.The liability is accreted to its present value each period, and the capitalized cost is depreciated over the useful life of the related asset.As of March 31, 2016, asset retirement obligations were $2,907 and for the three months ended March 31, 2016 accretion expense was not significant. 7 NOTE 2 – RECENTLY ADOPTED ACCOUNTING PRONOUNCEMENTS A summary of our significant accounting policies is included in Note 1 of our 2015 Form 10-K filed on March 28, 2016. There were no recently adopted accounting pronouncements that were not previously disclosed in the 10-K. NOTE 3 – BUSINESS VENTURES On June 9, 2014, the Company launched a new wholly-owned operating subsidiary, Capital Natural Resources, Inc., by acquiring 1,000,000 shares, .001 par value common stock of Capital Natural Resources, Inc. (“CNR”) for the amount of $100,000.Capital Natural Resources, Inc. will seek opportunities related to natural resources in the United States, including petroleum, natural gas and/or other minerals, water resources and land.The new subsidiary is expected to diversify the business operations of the Company and is unrelated to any current or past business.On June 17, 2014, the Company acquired an additional 400,000 shares, .001 par value common stock of CNR for the amount of $40,000.On July 21, 2014, the Company acquired an additional 3,750,000 shares, .001 par value of common stock of CNR for the amount of $375,000.As of March 31, 2016, the Company owned 5,150,000 shares of CNR. On April 1, 2015, CNR obtained a non-operating working interest in an oil and gas property consisting of a twenty five percent interest in three oil and gas leases covering approximately 618 acres in Taylor County, Texas for a purchase price of $90,000 paid in cash.This purchase is presented as oil and natural gas properties on the balance sheet.For the three months ended March 31, 2016, oil and gas revenues were $10,418 and are recorded under oil and gas revenue on the income statement. On December 1, 2015, CNR purchased a 50% non-operating working interest (36.25% Net Interest) in the Kifer Rozella 1, producing oil well, located in the County of Gonzales, state of Texas. The purchase price of $100,000 for CNR’s 50% interest was paid by $50,000 by a promissory note and deed of trust carried by the Seller, Origin Production Company, Inc. Said promissory note has an annual interest rate of 10% per annum and is payable in monthly installment of approximately $1,062 beginning January 1, 2016 with final maturity on December 1, 2020. The leasehold consists of approximately 193 acres. This purchase is presented as oil and natural gas properties on the balance sheet. On February 1, 2016 the Company paid off the promissory note in the amount of approximately $50,847 bringing the balance of the note to zero. Total interest paid on the promissory note was approximately $847. For the three months ended March 31, 2016 oil and gas revenues attributed to this lease were $3,258 and are recorded under oil and gas revenue on the income statement. On July 28, 2015, CNR acquired five year oil and gas leases on one 80 acre tract located in Williams County, North Dakota and two 80 acre tracts located in Divide County, North Dakota for a combined acquisition cost of $7,676, including lease bonus and prepaid annual rentals.The oil and gas leases were obtained from the State of North Dakota Department of Trust Lands.The leases grant the right to conduct oil and gas operations and extract oil and gas from the property with payment of royalty to the lessor of 3/16 of oil and gas produced.The leases will expire August 3, 2020 unless held by production, meaning oil and gas is being produced from the properties. On August 20, 2015, CNR acquired a five year oil and gas lease on a 640 acre tract located in Lincoln County, Colorado at an initial acquisition cost of $1,652 including the first annual rental payment of $1,600.The oil and gas lease was obtained from the Colorado State Board of Land Commissioners.The lease grants the right to conduct oil and gas operations and extract oil and gas from the property with payment of royalty to the lessor of 1/6 of oil and gas produced.The lease will expire August 20, 2020 unless held by production, meaning oil and gas is being produced from the property. The oil and gas leases in North Dakota and Colorado are currently non-producing properties and non-operating leases. The purchase allocation for all four CNR oil and gas lease transactions was based on the estimated fair value of the assets acquired. On May 19, 2015, CNR acquired interests in 383 acres of coal rights located in Kanawha County, West Virginia with 1,483,451 recoverable tons for a purchase price of $1,275 paid in cash. This purchase is presented as other property holdings on the balance sheet. On June 11, 2015, CNR acquired 724.5 acres of mineral, water rights and surface interests in Hudspeth County, Texas for a purchase price of $83,350 paid in cash.This purchase is presented as other property holdings on the balance sheet. NOTE 4—BARON NOTES RECEIVABLE On June 11, 2014, June 27, 2014, and July 22, 2014, Baron Energy, Inc. issued promissory notes to Capital Natural Resources, Inc. (the “note holder”) in the amounts of $85,000, $40,000 and $375,000, respectively.The three notes carried an interest rate of 15% per annum, payable monthly, and mature on June 12, 2016, June 28, 2016 and July 23, 2016, respectively.On March 21, 2016, the notes were paid in full including all unpaid accrued interest in the amount of $82,642 bringing the receivable balance to zero. The accrued interest receivable was recorded under the current assets on the balance sheet. 8 NOTE 5 – LINE OF CREDIT On July 14, 2014, the Company signed new loan documents for a line of credit with American Bank Center in the amount of $300,000.The line of credit had a variable interest rate of 1.509 percent above Wall Street Journal U.S. Prime Rate.The loan matured July 14, 2015.The Company set up monthly payments with an automatic payment of $25,000.There are no financial covenants associated with the line of credit.The Company made a payment of $25,000 on July 6, 2015, and a final payment of $28,578 on July 14, 2015, bringing the balance to zero.The total interest expense on this line of credit was $8,061. On July 14, 2015, the Company signed renewal loan documents for the line of credit with American Bank Center in the amount of $500,000.The line of credit has a variable interest rate of 1.509 percent above Wall Street Journal U.S. Prime Rate. The loan matures with principal due on July 14, 2016.For the period ended March 31, 2016, the Company had no outstanding balance against this line of credit before renewal.As of March 31, 2016, the Company had zero outstanding and zero interest expense against its current line of credit.There are no financial covenants associated with the line of credit. NOTE 6 - STOCK WARRANTS, STOCK SPLITS, AND STOCK OPTIONS The Company measures and records compensation expense for all share-based payment awards made to employees and directors, including employee stock options, based on estimated fair values.There were no compensation costs or deferred tax benefits recognized for stock-based compensation awards for the three months ended March 31, 2016 and 2015.Changes are due to the stock buyback and reverse stock split. Option activity for the twelve months ended December 31, 2015 and the three months ended March 31, 2016 was as follows: Number of Options Weighted Average Exercise Price per Share Weighted Average Grant Date Fair Value Aggregate Intrinsic Value Outstanding on January 1, 2015 $ $ $
